DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (PG-PUB 2012/0067134).
Considering claim 1, Bell discloses a method for performing a bending test on a display panel, the method comprising steps of: 
-  providing a fixing member 105, a pressure exerting member 110 and a driving device  (motor driving translation state 117 connected to pressure exerting member 110), and forming a space (space within clamp) in the fixing member (Figures 1 and 4; [0025]; [0038]); 
-  fixing the display panel 199 vertically onto the fixing member 105, wherein the display panel 199 matches with the space to provide a corresponding space for deformation of the display panel (Figures 1-2, 4; [0025]); 

-  wherein if the pressure exerted onto the display panel is equal to a predetermined pressure for a predetermined time, then the driving device controls the pressure exerting member to stop exerting the pressure onto the display panel, and the predetermined pressure is a pressure required to drive the display panel to deform and reach a predetermined curvature.
Based on the broadest reasonable interpretation of the claim, the conditional functional method step related to actions taken only if “the pressure exerted on the display panel is equal to a predetermined pressure for a predetermined time”, the Examiner finds that this limitation is a contingent limitation.  An instance where neither the predetermined pressure nor an application thereof for a predetermined time exists.  As such, the conditional language of this claim does not require the steps to be performed and therefore the language is not given any patentable weight (See MPEP 2111.04(II), Ex Parte Schulhauser - 2016).
Considering claim 8, Bell discloses a line connecting contact points between the fixing member and the display panel is parallel to a line connecting contact points between the pressure exerting member and the display panel (Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (PG-PUB 2012/0067134) in view of Uhlik et al. (PG-PUB 2003/0192385).
Considering claim 6, Bell discloses that after driving the pressure exerting member 110 to move in the direction perpendicular to the display panel to exert the pressure onto the display panel, the method further comprising a step of: recording various different measurements in the event that display panel fails ([0061]), but fails to explicitly disclose recording the magnitude of the pressure exerted upon being broken if the display panel gets broken.
However, Uhlik teaches recording the level of pressure exerted on a panel during a bending test at failure ([0036]).
Therefore, it would have been obvious to utilize a load cell for recording the level of pressure applied to the display at failure, as taught by Uhlik, in the invention by Bell.  The motivation or doing so is to provide a quantitative interpretation of the test for comparison to a quality standard or requirement.
Considering claim 7, Bell discloses the use of a single pressure exerting member, and thus fails to disclose two pressure exerting members.
However, Uhlik teaches the use of two pressure exerting members (Figure 8; [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize two pressure exerting members in the invention by Bell, as taught by Uhlik.  The motivation for doing so is to apply the pressure across .

Allowable Subject Matter
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a device for performing a bending test on a display panel having a fixing member fixing the display panel vertically, wherein if a pressure exerted onto the display panel is equal to a predetermined pressure for a predetermined time, then a driving device moving a pressure exerting member onto the display panel further controls the pressure exerting member to stop exerting the pressure onto the display panel, and the predetermined pressure is a pressure for driving the display panel to deform and reach a predetermined curvature.
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kuroda et al. discloses applying a three-point bending test with a predetermined force to and determining the amount of displacement or curvature of the object upon application of the predetermined force.
Gao discloses bending testing of a display panel with lateral translation of the external pressure applicator.
Liu disclose bending testing of a display panel without an external pressure applicator.
Lee discloses a three-point bending test jig for a display panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 13, 2021